Citation Nr: 0616867	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  00-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2004 for further development.  


FINDING OF FACT

The veteran's migraine headaches are manifested by pain, 
blurred vision, and nausea.  They occur two to three times 
per month and cause him to lose up to eight days of work per 
year.  They are not manifested by characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.    


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection for migraine headaches in 
January 1999 (prior to the enactment of the VCAA).  A rating 
decision was issued in January 1999.  The claim came before 
the Board in May 2004 and was remanded for further 
development, to include compliance with the VCAA.  In July 
2004, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the July 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there had 
been no notice of the rating criteria used to evaluate the 
veteran's disability or the method by which the effective 
date would be determined.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2004 in which it advised the 
veteran what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Furthermore, the rating criteria used to evaluate the 
severity of migraine headaches were provided in a December 
2005 supplemental statement of the case.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected migraine headaches warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The veteran's service-connected migraine headaches have been 
rated by the RO under the provisions of Diagnostic Code 8100.  
Under this regulatory provision, a rating of 50 percent is 
warranted where the veteran suffers from very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a rating of 30 percent is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months; a 
rating of 10 percent is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; a noncompensable rating is warranted for less 
frequent attacks.   



Factual Background

The veteran became service connected for migraine headaches 
by way of a January 1999 RO rating decision.  The evidence 
included an August 1998 complaint of headaches that occurred 
every three to four days (each one lasting approximately two 
to three hours).  There was no indication that the attacks 
were prostrating in nature.  The veteran underwent an October 
1998 VA examination which noted similar findings (headaches 
every three to four days, no indication of the attacks being 
prostrating in nature).  The RO assigned a noncompensable 
rating. 

The veteran underwent another VA examination in August 2000.  
He complained of headaches occurring in the left frontal area 
of the skull.  They occurred approximately twice a week and 
each headache lasted approximately two to three hours.  He 
reported missing up to eight work days each year and that he 
treated the headaches with over the counter medications 
(Excedrin P.M. and Advil E).  The medications did not relieve 
the headaches; but they helped the veteran to fall asleep.  
The veteran was diagnosed with migraine headaches.  

In an October 2000 supplemental statement of the case, the RO 
increased the veteran's rating to 10 percent effective 
February 1, 1999 (the date following the veteran's separation 
from service). 

In November 2000, the veteran stated (in a Statement in 
Support of the Claim, or VA Form 21-4138) that he misses one 
to two days of work per month as a result of migraine 
headaches.  

The veteran testified at a May 2002 Board hearing.  He 
testified that he experiences migraine headaches two to three 
times per month (each lasting anywhere from eight hours to 
two days).  The headaches are accompanied by dizzy spells, 
blurred vision, and occasionally nausea.  He testified that 
whenever he gets these migraine headaches, he becomes 
incapacitated.  He also described an incident in which he 
passed out while driving.  (The medical evidence of record 
reveals that this incident occurred in January 2002.  At that 
time, he reported that he had some dizziness and blurred 
vision just before passing out.  He did not report 
experiencing any migraine headache pain in conjunction with 
the incident).      

In July 2004, the veteran was sent VCAA notice.  Within the 
letter, the RO requested that the veteran provide evidence of 
lost time from work.  The veteran failed to reply to the 
request.   
 
The veteran underwent another VA examination in June 2005.  
He reported that he experiences headaches two to three times 
per month (each headache lasting approximately three to four 
days).  He also reported functional loss in that he is a car 
salesman and he has to stop working and go home if he gets a 
migraine headache.  He reported that he loses an average of 
one week of work as a result.  He continues to use over the 
counter medications to help him fall asleep when he gets a 
migraine headache.      

The RO sent the claim file back to the VA clinician and 
specifically requested a medical opinion regarding whether 
the veteran's migraine headaches are manifested by 
"prostrating" attacks.  In December 2005, the clinician 
stated that "no objective evidence found as to migraine 
headaches being prostrating."  He further noted that the 
veteran's employer allows him to miss work when he 
experiences a migraine headache, but that the veteran does 
not seek a doctor's excuse.  


Analysis

The veteran's headaches are currently rated at 10 percent 
under Diagnostic Code 8100.  The Board notes that in order to 
warrant the next highest rating of 30 percent, the veteran 
must experience characteristic prostrating attacks occurring 
on an average once a month over the last several months.    

At the veteran's August 2000 examination, he complained of 
headaches occurring approximately twice per week (lasting two 
to three hours); and that missed up to eight work days each 
year.  Missing eight days in one year would indicate that any 
prostrating attacks from which the veteran may suffer occur 
less often than once per month.    

In November 2000, the veteran stated that he misses one to 
two days of work per month due to migraine headaches.  At his 
May 2002 Board hearing, he testified that he experiences 
headaches two to three times a month; and that whenever he 
gets these migraine headaches, he becomes incapacitated.    

When, in July 2004, the RO specifically requested that he 
provide evidence of lost time from work (a note from his 
employer or physician, etc.); the veteran failed to respond 
to the request.

Finally, the June 2005 VA clinician found (in his December 
2005 addendum) that there was no objective evidence found as 
to migraine headaches being "prostrating." 

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  After reviewing the totality of 
the evidence, the Board is left with the impression that the 
headaches do not actually result in prostrating attacks.  
Although the veteran reports frequent headaches, his 
descriptions do not appear to show characteristic prostrating 
attacks averaging one per month over the last several months.  
In view of the above, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 10 percent have been met.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for muscle contract headaches must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


